Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims
The following is a Final Office Action in response to Applicant’s amendment received 04/27/2022.
In accordance with Applicant’s amendment, claims 2 and 19 are amended, claim 9 is canceled, and claims 2-8 and 10-21 are currently pending.

Response to Amendment
Applicant’s amendment necessitated the new ground(s) of rejection set forth in this Office Action.

Response to Arguments
Applicant's arguments with respect to the §103 rejection of independent claim 2 have been considered, but are not persuasive.
With respect to the claimed engagement score, applicant argues that “Zawilinski does not teach or suggest a processor is to determine a synchrony score for a time slot, determine an intensity score for the time slot, and determine an engagement score for the time slot based on the synchrony score and the intensity score” (Remarks at pg. 11).  The Examiner respectfully disagrees.
In particular, Zawilinski first teaches determining a synchrony score for a time slot via the disclosed features for measuring [i.e., scoring] physiological variables [i.e., biometric responses] for a plurality of physiological responses [e.g., heartrate, EMG, EDA] during presentation of one or more stimuli over a given time interval for an individual or group of individuals forming a population sample, wherein each group response measurement is interpreted as a synchrony score since it represents a value synchronized with respect to the group of individuals (See at least col. 5 lines 50-67, col. 9 lines 5-40, and Figs. 2-7), teaches determining an intensity score via the calculated various intensity  values, e.g., intensity boundary 62 for each of the eight feeling states or sectors 34 can be calculated and further superimposed upon each interaction index” (See at least col. 8, lines 23-40 and Fig. 6A), and finally teaches a feature for determining determine an engagement score for the time slot, which is based on the synchrony score and the intensity score via calculation of an interaction index [engagement score], which relies on the intensity values and may be applied to values representative of a group response [i.e., synchrony value] (See at least col. 9, lines 5-40 and Figs. 3-7).  Therefore, Applicant’s arguments concerning the §103 rejection as applied to independent claim 2 (similarly applicable to independent claim 19), are not persuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 19 is rejected on the ground of nonstatutory double patenting over claims 9 and 19 of U.S. Patent No. 10,839,350 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
	
Claims of instant App. dated 04/27/2022
Claims of US Pat. No. 10,839,350
19
9/19


The chart above maps claim 19 of the instant application to corresponding claims of U.S. Patent 10,839,350 that are patentably indistinct, though not identical.  One of ordinary skill in the art would have recognized the slight differences between the claim language of the corresponding claims as being directed towards intention, slight variations in terminology, or obvious variants of corresponding claim elements, and therefore these claims are not patentably distinct from one another despite these slight differences.

Claim 19 is rejected on the ground of nonstatutory double patenting over claims 9 and 19 of U.S. Patent No. 10,198,713  since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
	
Claims of instant App. dated 04/27/2022
Claims of US Pat. No. 10,198,713
19
9/19


The chart above maps claim of the instant application to claims 9/19 of U.S. Patent 10,198,713 that are patentably indistinct, though not identical.  One of ordinary skill in the art would have recognized the slight differences between the claim language of the corresponding claims as being directed towards intention, slight variations in terminology, or obvious variants of corresponding claim elements, and therefore these claims are not patentably distinct from one another despite these slight differences.

Claim 19 is rejected on the ground of nonstatutory double patenting over claims 11 and 21 of U.S. Patent No. 9,514,436  since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
	
Claims of instant App. dated 04/27/2022
Claims of US Pat. No. 9,514,436
19
11/21


The chart above maps claim of the instant application to claims 11/21 of U.S. Patent 9,514,436 that are patentably indistinct, though not identical.  One of ordinary skill in the art would have recognized the slight differences between the claim language of the corresponding claims as being directed towards intention, slight variations in terminology, or obvious variants of corresponding claim elements, and therefore these claims are not patentably distinct from one another despite these slight differences.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 2-5 are rejected under 35 U.S.C. 103(a) as unpatentable over Zawilinski (US Patent No. 5,676,138) in view of Kaiser et al. (US Patent No. 10,102,486, hereinafter “Kaiser”) in view of Cowan et al. (US Patent No. 5,983,129, hereinafter “Cowan”) in view of Schaffer et al. (US 2006/0026642, hereinafter “Schaffer”).

Claim 2:  Zawilinski teaches an apparatus (Fig. 1 and col. 3, lines 39-42:  multimedia computerized system is described for measuring, analyzing, storing and displaying emotional responses elicited by one or more human beings being or having been presented a stimulus) comprising:
a biometric sensor to measure a first biometric response of an audience member while exposed to media during a time period, the time period divided into time slots (col. 6, lines 3-67 and Figs. 1-2:  teaching/displaying the use of multiple biometric sensors to measure biometric responses over a time period divided into one-second timeslots, including an electrode on the head...on the hand...and on the chest for monitoring response to presentation of stimulus on a television monitor [i.e., media]; electrodes represent any sensory device known in the prior art for measuring a physiological variable; For example, numerous devices are known which can be used to monitor electromyographic activity…heart rate, electrodermal activity, skin response, skin conductance response, and skin potential response; subject S is being monitored for emotional response while being presented a visual, verbal and non-verbal stimulus by a television monitor 8. Any population of individuals forming a sample may be chosen and prescreened according to any demographic, geographic, psychographic, product use, or other criteria of interest; the measuring devices 12,14,16 record each physiological variable value at a moment in time which can be coordinated with time sequence of the stimulus 25 presented; See also, Fig. 2: displaying exemplary time interval divisions and corresponding responses to stimulus over the intervals);
a second biometric sensor to measure a second biometric response of the audience member while exposed to the media during the time period, the second biometric response being a different type of biometric response than the first biometric response (col. 3 lines 39-62, col. 6 lines 3-67 and Figs. 1-3 and 7-8:  teaching/displaying the use of multiple biometric sensors to measure biometric responses over a time period divided into one-second timeslots, including an electrode on the head...on the hand...and on the chest for monitoring response to presentation of stimulus on a television monitor [i.e., media], and for measuring different types of responses such as heartrate, electromyography (EMG), or electrodermal activity (EDA), any of which can be deemed first, second, third…etc. types of responses different from a first biometric response - e.g., measuring devices for measuring and recording a plurality of values associated with each of a plurality of physiological variables, such as heartrate, electromyography (EMG) and electrodermal activity (EDA), each associated with one or more individuals; electrodes represent any sensory device known in the prior art for measuring a physiological variable; For example, numerous devices are known which can be used to monitor electromyographic activity…heart rate, electrodermal activity, skin response, skin conductance response, and skin potential response; subject S is being monitored for emotional response while being presented a visual, verbal and non-verbal stimulus by a television monitor 8. Any population of individuals forming a sample may be chosen and prescreened according to any demographic, geographic, psychographic, product use, or other criteria of interest; the measuring devices 12,14,16 record each physiological variable value at a moment in time which can be coordinated with time sequence of the stimulus 25 presented; See also, Fig. 2: displaying exemplary time interval divisions and corresponding responses to stimulus over the intervals, including multiple different types of biometric responses, each being different from the others); and
a processor (Fig. 1 and col. 3, lines 29-37 and 64-65 and col. 6, lines 27-35:  computerized analyzer; computer processing-means having a memory on which the software program is installed; computer processing unit) to:
determine a synchrony score for a time slot of the time slots, the synchrony score based on rates of change of the first and second biometric responses of the audience member and biometric responses from one or more other audience members, the synchrony score representative of a number of audience members having a … biologically based response over the time slot (col. 5 lines 50-67, col. 9 lines 5-40, and Figs. 2-7:  describing features for measuring [i.e., scoring] physiological variables [i.e., biometric responses] reflecting change/progression [based on rates of change] and for a plurality of physiological response [e.g., heartrate, EMG, EDA] for an individual or group of individuals forming a population sample, wherein each group response measurement is interpreted as a synchrony score since it represents a value synchronized with respect to a group of subjects – e.g., forming a population sample, measuring devices to measure a change in each of a plurality of physiological variables; can obtain an immediate visual impression of both the momentary impact of a stimulus presented, and, see the emotional tendency and progression [i.e. rates of change] of an individual [or for a group response, see Fig. 7] as the stimulus changes over time…capable to serve as a summary means for determining a group response);
determine an intensity score for the time slot by … (col. 8, lines 23-40 and Fig. 6A:  e.g., Turning now to FIGS. 6A, 6B, and 6C, each sectored interaction index is shown having intensity boundaries 62 and intensity bands 54 for each of the eight emotions overlaid upon the eight sectors 34. FIG. 6A represents a final interaction index 51, as also generally shown in FIG. 2, having intensity bands 54 overlaid upon sectored interaction index 25. FIG. 6B represents a final interaction index 53, as also generally shown in FIG. 2, having intensity bands 54 overlaid upon sectored interaction index 26. FIG. 6C represents a final interaction index 55, as also generally shown in FIG. 2, having intensity bands 54 overlaid upon sectored interaction index 27. Because each graph is a unitless dimension, an intensity boundary 62 for each of the eight feeling states or sectors 34 can be calculated and further superimposed upon each interaction index);
determine an engagement score for the time slot based on the synchrony score and the intensity score (col. 9, lines 5-20 and Figs. 3-6:  Each of the plotted points at each time interval 28 are given time point identifying indicia 72 and graphed having connections between quadrants of a final interaction index [engagement score]...a plotted point falling within a sector and band area is automatically associated with the indicia describing the state and intensity of feeling indicated for each sector and tied in time to successive points by a graphical representation of trajectory. Thus, a researcher can obtain an immediate visual impression of both the momentary impact of a stimulus presented, and, see the emotional tendency and progression of an individual as the stimulus changes over time; See also, col. 9, lines 21-40 and Fig. 7:  the program is further programmed to be capable to serve as a summary means for determining a group response).

Zawilinski does not teach:
a number of audience members having a same or similar … response; 
subtracting a first intensity value of the first biometric response occurring during the time slot from a second intensity value of the second biometric response occurring during the time slot;
predict viewership based on the engagement score.

Kaiser teaches
a number of audience members having a same or similar … response (col. 7, lines 11-14:  number of other viewers with the same response ).
It would have been obvious to one of ordinary skill in the art to combine Zawilinski with Kaiser because the references are analogous art since they are each directed to features for analyzing human responses to stimulus, and because modifying Zawilinski’s synchrony score such that it represents a number of audience members having the same/similar response (i.e., Zawilinski’s biological response), as taught by Kaiser, would serve the motivation to improve content recommendations based on intelligence about viewer preferences as gleaned from metrics tied to an audience, and in view of the motivation in the art to predict a level of interest in an item, such as the size of an audience for a television program, wherein a number of audience members having a shared/similar response would be beneficial for targeting content to those members based on in inferred shared trait or tendency concerning the content for which they shared a biological response; and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Zawilinski and Kaiser do not teach:
subtracting a first intensity value of the first biometric response occurring during the time slot from a second intensity value of the second biometric response occurring during the time slot;
predict viewership based on the engagement score.

Cowan teaches:
subtracting a first intensity value of the first biometric response occurring during the time slot from a second intensity value of the second biometric response occurring during the time slot (col. 4, lines 52-67 and col. 12, lines 8-29: e.g., obtaining a representative frontal lobe brainwave signal from at least one first sensor in an electrically connective relation to the individual's frontal lobe; obtaining a representative reference signal from at least one second sensor in an electrically connective relation to a more electrically-neutral location; subtracting the representative reference signal from the representative frontal lobe brainwave signal to produce a difference frontal lobe brainwave signal, and processing the difference frontal lobe brainwave signal to produce AIndicator signal indicative of the individual's intensity of focused attention; Finally, while the invention has been described as using a first sensor to measure a frontal lobe brainwave signal and a second sensor to measure a reference signal, then subtracting the reference signal from the frontal lobe brainwave signal to produce a difference signal; any number of first and second sensors can be employed).
It would have been obvious to one of ordinary skill in the art to combine Zawilinski/Kaiser with Cowan because the references are analogous art since they are directed to features for analyzing human biological responses to stimulus, and because modifying Zawilinski’s intensity score for a timeslot by calculating it according to Cowan’s technique for subtracting a first intensity value of the first biometric response occurring during the time slot from a second intensity value of the second biometric response occurring during the time slot, as claimed, in pursuit of determining an individual’s intensity of focused attention based on a difference between a baseline/reference measurement from a sensor of an electrically neutral location and a measurement from  sensor at another/different measurement from a location of primary interest (See Cowan, Abstract and col. 4, lines 57-64); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Zawilinski, Kaiser, and Cowan do not teach:
predict viewership based on the engagement score.

Schaffer teaches:
predict viewership based on the engagement score (paragraphs 8, 21, 23, 29, 32, 37, and 45-47:  A service provider can predict the size of an audience for a given program based on the percentage of its subscribers to which the given program is "highly recommended.";  generates program recommendation scores [engagement score] for the programs in a time period of interest, based on the feature counts in the user profiles [also an engagement score];  As shown in FIG. 8, the audience prediction process 800 initially obtains the individual program recommendation scores, R, for the program from the program recommendation process; As previously indicated, the program recommendation process 700 generates program recommendation scores for the programs in a time period of interest, based on the feature counts in the user profiles 300. As shown in FIG. 7, the program recommendation process 700 initially obtains the electronic program guide (EPG) 110 during step 710 for the time period of interest).
It would have been obvious to one of ordinary skill in the art to combine Zawilinski/Kaiser/Cowan with Schaffer because the references are analogous art since they are each directed to features for analyzing human responses (e.g., interest, engagement) to multimedia content/stimulus, and because using the engagement score for the purpose of predicting viewership, as taught by Schaffer, would provide the expected benefit of improved content recommendations based on intelligence about viewer preferences as gleaned from metrics tied to an audience, and in view of the motivation in the art to predict a level of interest in an item, such as the size of an audience for a television program (Schaffer at paragraph 7); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 3:  Zawilinski further teaches wherein the first biometric response is a respiration rate, a respiration state, or a body movement (col. 1, lines 20-25 and 54-55:  measure…respiration; See also, col. 4, lines 19-47 and col. 9, lines 50-64:  electrical activity in muscles…muscles involved in positive and negative facial expressions; eye movement detection; occulometer [wherein eye movement is a type of body movement]).

Claim 4:  Zawilinski further teaches wherein the second biometric response is a heart rate (col. 6, lines 13-26: For example, numerous devices are known which can be used to monitor electromyographic activity…heart rate, electrodermal activity, skin response, skin conductance response, and skin potential response; See also, col. 7, lines 33-35).

Claim 5:  Zawilinski further teaches wherein the first biometric response is indicative of boredom or distraction (Fig. 6A:  Distraction; Boredom; See also, col. 7, lines 53-54:  Unaroused).  

Claims 6-7 are rejected under 35 U.S.C. 103(a) as unpatentable over Zawilinski (US Patent No. 5,676,138) in view of Kaiser et al. (US Patent No. 10,102,486, hereinafter “Kaiser”) in view of Cowan et al. (US Patent No. 5,983,129, hereinafter “Cowan”) in view of Schaffer et al. (US 2006/0026642, hereinafter “Schaffer”), as applied to claim 2 above, and further in view of Hjelt et al. (US 2005/0172311, hereinafter “Hjelt”).

Claim 6:  Zawilinski further teaches measuring intensity values for biometric responses while subjects are presented with a type of the media (col. 6, lines 3-26), but does not teach wherein the processor is to weigh the first intensity value and the second intensity value based on a type.
Hjelt teaches wherein the processor is to weigh the first intensity value and the second intensity value based on a type of [stimulus] (paragraphs 56-59:  the intensity value can be weighted based upon the type of activity and/or selected activity).
It would have been obvious to one of ordinary skill in the art to combine Zawilinski/Kaiser/Cowan/Schaffer with Hjelt because the references are analogous art since they are each directed to features for analyzing human responses (e.g., interest, engagement) to stimulus, and because applying Hjelt’s feature for weighing an intensity value based on a type of stimulus to the different media types of Zawilinski, as claimed, would provide the expected benefit of improved content recommendations based on intelligence about user preferences as gleaned from observed biological responses to different stimuli, and in pursuit of serving Zawilinski’s analyzing emotional responses to various stimuli presented to a subject (Zawilinski at col. 1, lines 18-20); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7:  Zawilinski further teaches wherein the second biometric response is based on skin conductance (col. 1, lines 21-23 and col. 6, lines 14-19:  galvanic skin response (GSR);electrodermal activity, skin response, skin conductance response, and skin potential response), but does not teach wherein the processor is to weigh the second intensity value greater than the first intensity value.
However, Hjelt further teaches wherein the processor is to weigh the second intensity value greater than the first intensity value (paragraphs 56-59:  the intensity value can be weighted based upon the type of activity and/or selected activity; the general intensity value can be multiplied by a first weighting factor, W1, unique to the type of activity to thereby determine an activity type intensity value, such as in accordance with the following: I.sub.duration, intensity, step=I.times.W1.sub.duration, intensity;   a first weighting factor for a step activity of 2.33 (i.e., W1.sub.duration=2.33)…a second weighting factor for walking of 1.5 (i.e., W2.sub.walking=1.5).
It would have been obvious to one of ordinary skill in the art to further modify the combination of Zawilinski/Kaiser/Cowan/Schaffer/Hjelt such that a second intensity value is greater than a first intensity value, as taught by Hjelt, in pursuit of serving Zawilinski’s analyzing emotional responses to various stimuli presented to a subject (Zawilinski at col. 1, lines 18-20), and because relative weighting would provide the benefit to emphasize or deemphasize the relative importance of different media types based on their deemed importance, priority, ranking or the like; and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 8 is rejected under 35 U.S.C. 103(a) as unpatentable over Zawilinski (US Patent No. 5,676,138) in view of Kaiser et al. (US Patent No. 10,102,486, hereinafter “Kaiser”) in view of Cowan et al. (US Patent No. 5,983,129, hereinafter “Cowan”) in view of Schaffer et al. (US 2006/0026642, hereinafter “Schaffer”), as applied to claim 2 above, and further in view of Soito et al. (US 2007/0244739, hereinafter “Soito”).

Claim 8:  Zawilinski does not teach the limitation of claim 8.
Soito teaches wherein the processor is to determine the engagement score by adding the synchrony score and the intensity score (paragraph 40 and Fig. 10: describing/displaying engagement scores percentage based segments of a population [synchrony scores] with their respective intensity scores relative to their levels of engagement as shown in the graph of Fig. 10).
It would have been obvious to one of ordinary skill in the art to combine Zawilinski/Kaiser/Cowan/Schaffer with Soito because the references are analogous art since they are each directed to features for analyzing human responses (e.g., interest, engagement) to stimulus, and because modifying the engagement score such that it is calculated by adding the synchrony and intensity scores, as taught by Soito, Hjelt’s feature for weighing an intensity value based on a type of stimulus to the different media types of Zawilinski, as claimed, would provide the expected benefit of meaningful insight concerning user engagement with respect to a population or segment thereof (Soito at paragraphs 2-3); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 10-11 and 17-18 are rejected under 35 U.S.C. 103(a) as unpatentable over Zawilinski (US Patent No. 5,676,138) in view of Kaiser et al. (US Patent No. 10,102,486, hereinafter “Kaiser”) in view of Schaffer et al. (US 2006/0026642, hereinafter “Schaffer”), as applied to claim 19, and further in view of Aiazian (US Patent No. 7,024,024).

Claim 10:  Zawilinski does not teach the limitation of claim 10. 
Aiazian teaches wherein the processing means is to: identify a rise in the biometric response occurring over a rise-time; determine a first intensity score of the intensity scores for the rise; and assign the first intensity score for the rise to a first time slot of the time slots in which at least half of the rise-time occurs (col. 5, lines 33-44: me-intensity curve parameters include maximal intensity increase, time of contrast appearance, time of maximal contrast increase, washout half time, rate of intensity increase, rate of intensity decrease, area under the curve, area under the curve until the washout half time, and area under the curve between the maximal contrast increase. The results of the analysis may then be displayed as individual curves and corresponding tables for each designated segment (region), and then simultaneously analyzed as side-by-side images on display monitor 22).
It would have been obvious to one of ordinary skill in the art to combine Zawilinski/Kaiser/Schaffer with Aiazian because the references are analogous art since they are each directed to features for analyzing human responses content/stimulus, and because modifying Zawilinski/Kaiser/Schaffer with Aiazian’s feature for identifying a rise in biometric response, determining an intensity score for the rise and assigning the intensity score to the timeslot in which at least half the rise occurs, as claimed, would provide the benefit of improved content recommendations based on intelligence about viewer preference, such as by identifying and comparing time segments having higher intensity scores; and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 11:  Zawilinski teaches stimulus in the form of media (col. 6, lines 3-67 and Figs. 1-2:  stimulus on a television monitor), but does not teach wherein the processing means  is to: generate an engagement curve based on the engagement scores and the time period; and determine a first negative buildup value for the [stimulus] based on the engagement scores
 Aiazian further teaches wherein the processing means  is to: generate an engagement curve based on the engagement scores and the time period; and determine a first negative buildup value for the [stimulus] based on the engagement scores (col. 2, lines 55-59; col. 5, lines 30-62; and col. 9, lines 9-11:  e.g., The software is preferably programmed to selectively simultaneously display a plurality of time-intensity curves from one or more user-defined segments imaged in one or more respective time periods; time-intensity curve parameters include maximal intensity increase, time of contrast appearance, time of maximal contrast increase, washout half time, rate of intensity increase, rate of intensity decrease [i.e., negative buildup value], area under the curve).
It would have been obvious to one of ordinary skill in the art to further include, in the combination of Zawilinski/Kaiser/Schaffer/Aiazian, Aiazian’s features for generating an engagement curve and determining a negative buildup value, as claimed, in order to provide the benefit of improved content recommendations based on intelligence about viewer preference, such as by identifying and comparing time segments having desirable engagement or buildup scores; and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 17:  Zawilinski teaches stimulus in the form of media (col. 6, lines 3-67 and Figs. 1-2:  stimulus on a television monitor), but does not teach wherein the processing means  is to: generate an engagement curve based on the engagement scores and the time period; and determine a positive buildup value for the [stimulus] based on the engagement scores.
Aiazian further teaches wherein the processing means  is to: generate an engagement curve based on the engagement scores and the time period; and determine a first positive buildup value for the [stimulus] based on the engagement scores (col. 2, lines 55-59; col. 5, lines 30-62; and col. 9, lines 9-11:  e.g., The software is preferably programmed to selectively simultaneously display a plurality of time-intensity curves from one or more user-defined segments imaged in one or more respective time periods; time-intensity curve parameters include maximal intensity increase, time of contrast appearance, time of maximal contrast increase, washout half time, rate of intensity increase, rate of intensity decrease [i.e., negative buildup value], area under the curve).
It would have been obvious to one of ordinary skill in the art to further include, in the combination of Zawilinski/Kaiser/Schaffer/Aiazian, Aiazian’s features for generating an engagement curve and determining a positive buildup value, as claimed, in order to provide the benefit of improved content recommendations based on intelligence about viewer preference, such as by identifying and comparing time segments having desirable engagement or buildup scores; and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 18:  Zawilinski further teaches wherein the biometric response includes a heart rate and electroencephalography (EEG) (Abstract and col. 6, lines 10-19:  measuring and recording…a plurality of physiological variables, such as heartrate, electromyography; each individual may be attached to an electrode on the head…represent any sensory device known in the art for measuring a physiological variable [which includes EEG]).

Claims 12 and 14 are rejected under 35 U.S.C. 103(a) as unpatentable over Zawilinski (US Patent No. 5,676,138) in view of Kaiser et al. (US Patent No. 10,102,486, hereinafter “Kaiser”) in view of Schaffer et al. (US 2006/0026642, hereinafter “Schaffer”) in view of Aiazian (US Patent No. 7,024,024), as applied to claim 11 above, and further in view of Lee et al. (US 2008/0222670, hereinafter “Lee”).

Claim 12:  Zawilinski further teaches media in the form of commercials, including wherein the media is a first commercial (Abstract; col. 3, lines 42-44; and col. 6, lines 56-58:  presenting a stimulus, such as a television commercial, occurring over a predetermined period of time to each of one or more individuals forming a population sample), but does not teach wherein the processing means  is to determine a second negative buildup value for a second [media], the second negative buildup value being lower than the first negative buildup value.
Lee teaches wherein the processing means  is to determine a second negative buildup value for a second [media], the second negative buildup value being lower than the first negative buildup value (paragraphs 38-39:  e.g., This allows a piece of media to be measured on a scale relative to comparable data (e.g., same genre, same advertising campaign, same set of video game levels), and percentile ratings can be created. For a non-limiting example, Movie X is in the 95% percentile of CoR scores, which is very good, while Movie Y is in the 55% of movie scores, meaning that viewers do not feel the same emotions as much in Movie X and consequently Movie Y will not do as well as Movie X in the market place.  Graded CoR Score. In some embodiments, grade level scores can also be created for the media, allowing for ratings of A, B, C, D, F or other comparable schemes to be used).
It would have been obvious to one of ordinary skill in the art to combine Zawilinski/Kaiser/Schaffer/Aiazian with Lee because the references are analogous art since they are each directed to features for analyzing human responses content/stimulus, and because combining the teachings of Zawilinski/Kaiser/Schaffer/Aiazian with Lee’s feature for determining a second negative buildup value lower than a first negative buildup value, as claimed, would provide the advantage of comparing different media (commercials) in order to identify the most desirable level of buildup in a media/commercial, which is valuable information for developing marketing materials to obtain a desired effect on viewers; and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 14:  Zawilinski does not explicitly teach the limitation of claim 14.
Lee teaches wherein the processing means  is to rank the media based on a comparison of the first negative buildup value to another negative buildup value of another media ((paragraphs 38-39:  e.g., This allows a piece of media to be measured on a scale relative to comparable data (e.g., same genre, same advertising campaign, same set of video game levels), and percentile ratings can be created. For a non-limiting example, Movie X is in the 95% percentile of CoR scores, which is very good, while Movie Y is in the 55% of movie scores, meaning that viewers do not feel the same emotions as much in Movie X and consequently Movie Y will not do as well as Movie X in the market place.  Graded CoR Score. In some embodiments, grade level scores can also be created for the media, allowing for ratings of A, B, C, D, F or other comparable schemes to be used).
It would have been obvious to one of ordinary skill in the art to combine Zawilinski/Kaiser/Schaffer/Aiazian with Lee because the references are analogous art since they are each directed to features for analyzing human responses content/stimulus, and because combining the teachings of Zawilinski/Kaiser/Schaffer/Aiazian with Lee’s feature for ranking the media based on comparison of negative buildup values, as claimed, would aid with ascertaining the most desirable level of buildup in a media/commercial, which is valuable information for developing marketing materials to obtain a desired effect on viewers; and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 13 is rejected under 35 U.S.C. 103(a) as unpatentable over Zawilinski (US Patent No. 5,676,138) in view of Kaiser et al. (US Patent No. 10,102,486, hereinafter “Kaiser”) in view of Schaffer et al. (US 2006/0026642, hereinafter “Schaffer”) in view of Aiazian (US Patent No. 7,024,024) in view of Lee et al. (US 2008/0222670, hereinafter “Lee”), as applied to claim 12 above, and further in view of Van Schaack et al. (US Patent No. 6,652,283, hereinafter “Van Schaack”).

Claim 13:  With respect to the limitation of wherein the processing means  is to determine an order of presentation of the second commercial before the first commercial based on the second commercial having a lower negative buildup value than the first commercial, Zawilinski as combined with Schaffer/Aiazian/Lee teaches media in the form of commercials, i.e., first/second commercial and also teaches a second commercial having a lower negative buildup value than the first commercial (as discussed above in the rejection of claim 12), but does not teach wherein the processing means  is to determine an order of presentation of the second [media] before the first [media] based on the [information about the first/second media].
Van Schaack teaches wherein the processing means  is to determine an order of presentation of the second [media] before the first [media] based on the [information about the first/second media]. (col. 19, lines 61-65 and col. 26, lines 15-21: timing, order of presentation and sequence of each cue and response for the Learn Module 21 is interactively determined based on covert and overt input from the user and may also may be based on information received from various other input sources).
It would have been obvious to one of ordinary skill in the art to combine Zawilinski/Kaiser/Schaffer/Aiazian/Lee with Van Schaack because the references are analogous art since they are each directed to features for analyzing human responses content/stimulus, and because modifying the combination of Zawilinski/Kaiser/Schaffer/Aiazian/Lee with Van Schaack’s feature for determining an order of presentation of the media/commercials would serve the motivation to maximize the effectiveness and efficiency of the content presented to users (see Van Schaack at col. 1, lines 13-17); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 15 is rejected under 35 U.S.C. 103(a) as unpatentable over Zawilinski (US Patent No. 5,676,138) in view of Kaiser et al. (US Patent No. 10,102,486, hereinafter “Kaiser”) in view of Schaffer et al. (US 2006/0026642, hereinafter “Schaffer”) in view of Aiazian (US Patent No. 7,024,024), as applied to claim 11 above, and further in view of McIntire et al. (US 2007/0250901, hereinafter “McIntire”).

Claim 15:  With respect to claim 15, Zawilinski, in view of Kaiser/Schaffer/Aiazian, teaches the first negative buildup value (as discussed above in the rejection of claim 11), but does not teach wherein the processing means  is to predict, based on the first (negative buildup) value, whether a viewer will watch the entirety of the media, the media being previously recorded
McIntire teaches wherein the processing means  is to predict, based on [a value], whether a viewer will watch the entirety of the media, the media being previously recorded (paragraphs 222, 412, 465, and Fig. 13:  observe the impact upon viewer response (such as measured by the rating that the viewer gives to the media stream or the click-through rate of specific items of supplemental content), and to use the impact information to select optimal weightings and/or optimal items of supplemental content to present to future viewers; teaching a cost per impression model and whether or not a viewer will watch an entire media stream; See also, paragraphs 115, 172, 253, and 461:  teaching media types in the form of previously recorded content such as billboards and articles, as well as live content/media streams, e.g., live baseball broadcasts).
It would have been obvious to one of ordinary skill in the art to combine Zawilinski/Schaffer/Aiazian/Van Schaack with McIntire because the references are analogous art since they are each directed to features for analyzing human responses content/stimulus, and because modifying the combination of Zawilinski/Kaiser/Schaffer/Aiazian/Van Schaack with McIntire’s feature for predicting whether a viewer will watch the entirety of the media, the media being previously recorded, as claimed, would provide the benefit of providing targeted media content and format that a user is most likely to watch; and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 16 is rejected under 35 U.S.C. 103(a) as unpatentable over Zawilinski (US Patent No. 5,676,138) in view of Kaiser et al. (US Patent No. 10,102,486, hereinafter “Kaiser”) in view of Schaffer et al. (US 2006/0026642, hereinafter “Schaffer”) in view of Aiazian (US Patent No. 7,024,024) in view of McIntire et al. (US 2007/0250901, hereinafter “McIntire”), as applied to claim 15 above, and further in view of Arai et al. (US 2002/0002525, hereinafter “Arai”).

Claim 16:  Zawilinski does not teach the limitation of claim 16.
Arai teaches wherein the processing means  is to predict whether the viewer will watch the entirety of the media by determining a likelihood that the viewer will fast-forward through the media (paragraph 9:  audience is likely to skip commercial contents, it is assumed that the audience may not see the commercial contents, and advertising effects cannot be expected).
It would have been obvious to one of ordinary skill in the art to combine Zawilinski/Kaiser/ Schaffer/Aiazian/Van Schaack/McIntire with Arai’s because the references are analogous art since they are each directed to features for analyzing human responses content/stimulus, and because modifying the combination of Zawilinski/Kaiser/Schaffer/Aiazian/Van Schaack/McIntire to incorporate Arai’s feature for determining that a viewer will fast-forward through media, as claimed,  would aid with ascertaining which media content a user is likely to view and is not likely to view, which is useful for providing targeted advertisements and for determining an audience’s exposure to, for example, commercial content; and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 19 and 21 are rejected under 35 U.S.C. 103(a) as unpatentable over Zawilinski (US Patent No. 5,676,138) in view of Kaiser et al. (US Patent No. 10,102,486, hereinafter “Kaiser”) in view of Schaffer et al. (US 2006/0026642, hereinafter “Schaffer”).

Claim 19:  Zawilinski teaches an apparatus (Fig. 1 and col. 3, lines 39-42:  multimedia computerized system is described for measuring, analyzing, storing and displaying emotional responses elicited by one or more human beings being or having been presented a stimulus) comprising:
means for measuring a biometric response of an audience member while exposed to media during a time period, the time period divided into time slots (col. 6, lines 3-67 and Figs. 1-2:  teaching/displaying the use of multiple biometric sensors to measure biometric responses over a time period divided into one-second timeslots, including an electrode on the head...on the hand...and on the chest for monitoring response to presentation of stimulus on a television monitor [i.e., media]; electrodes represent any sensory device known in the prior art for measuring a physiological variable; For example, numerous devices are known which can be used to monitor electromyographic activity…heart rate, electrodermal activity, skin response, skin conductance response, and skin potential response; subject S is being monitored for emotional response while being presented a visual, verbal and non-verbal stimulus by a television monitor 8. Any population of individuals forming a sample may be chosen and prescreened according to any demographic, geographic, psychographic, product use, or other criteria of interest; the measuring devices 12,14,16 record each physiological variable value at a moment in time which can be coordinated with time sequence of the stimulus 25 presented; See also, Fig. 2:  displaying exemplary time interval divisions and corresponding responses to stimulus over the intervals); and
means for processing the biometric response (Fig. 1 and col. 3, lines 29-37 and 64-65 and col. 6, lines 27-35:  computerized analyzer; computer processing-means having a memory on which the software program is installed; computer processing unit), the processing means to:
determine intensity scores for respective ones of the time slots based on the biometric response (col. 8, lines 23-40 and Fig. 6A:  e.g., Turning now to FIGS. 6A, 6B, and 6C, each sectored interaction index is shown having intensity boundaries 62 and intensity bands 54 for each of the eight emotions overlaid upon the eight sectors 34. FIG. 6A represents a final interaction index 51, as also generally shown in FIG. 2, having intensity bands 54 overlaid upon sectored interaction index 25. FIG. 6B represents a final interaction index 53, as also generally shown in FIG. 2, having intensity bands 54 overlaid upon sectored interaction index 26. FIG. 6C represents a final interaction index 55, as also generally shown in FIG. 2, having intensity bands 54 overlaid upon sectored interaction index 27. Because each graph is a unitless dimension, an intensity boundary 62 for each of the eight feeling states or sectors 34 can be calculated and further superimposed upon each interaction index);
determine synchrony scores for respective ones of the time slots based on the biometric response, the synchrony score based on rates of change of the biometric response of the audience member and biometric responses from one or more other audience members, the synchrony score representative of a number of audience members having a … biologically based response over the time slot (col. 5 lines 50-67, col. 9 lines 5-40, and Figs. 2-7:  describing features for measuring [i.e., scoring] physiological variables [i.e., biometric responses] reflecting change/progression [based on rates of change] and for a plurality of physiological response [e.g., heartrate, EMG, EDA] for an individual or group of individuals forming a population sample, wherein each group response measurement is interpreted as a synchrony score since it represents a value synchronized with respect to a group of subjects – e.g., forming a population sample, measuring devices to measure a change in each of a plurality of physiological variables; can obtain an immediate visual impression of both the momentary impact of a stimulus presented, and, see the emotional tendency and progression [i.e. rates of change] of an individual [or for a group response, see Fig. 7] as the stimulus changes over time…capable to serve as a summary means for determining a group response);
determine engagement scores for respective ones of the time slots based on the intensity values and the synchrony values for the respective ones of the time slots (col. 9, lines 5-20 and Figs. 3-6:  Each of the plotted points at each time interval 28 are given time point identifying indicia 72 and graphed having connections between quadrants of a final interaction index [engagement score]...a plotted point falling within a sector and band area is automatically associated with the indicia describing the state and intensity of feeling indicated for each sector and tied in time to successive points by a graphical representation of trajectory. Thus, a researcher can obtain an immediate visual impression of both the momentary impact of a stimulus presented, and, see the emotional tendency and progression of an individual as the stimulus changes over time; See also, col. 9, lines 21-40 and Fig. 7:  the program is further programmed to be capable to serve as a summary means for determining a group response).

Zawilinski does not teach:
a number of audience members having a same or similar … response;
predict viewership based on the engagement score.

Kaiser teaches
a number of audience members having a same or similar … response (col. 7, lines 11-14:  number of other viewers with the same response ).
It would have been obvious to one of ordinary skill in the art to combine Zawilinski with Kaiser because the references are analogous art since they are each directed to features for analyzing human responses to stimulus, and because modifying Zawilinski’s synchrony score such that it represents a number of audience members having the same/similar response (i.e., Zawilinski’s biological response), as taught by Kaiser, would serve the motivation to improve content recommendations based on intelligence about viewer preferences as gleaned from metrics tied to an audience, and in view of the motivation in the art to predict a level of interest in an item, such as the size of an audience for a television program, wherein a number of audience members having a shared/similar response would be beneficial for targeting content to those members based on in inferred shared trait or tendency concerning the content for which they shared a biological response; and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Zawilinski and Kaiser do not teach
predict viewership based on the engagement score.

Schaffer teaches:
predict viewership based on the engagement score (paragraphs 8, 21, 23, 29, 32, 37, and 45-47:  A service provider can predict the size of an audience for a given program based on the percentage of its subscribers to which the given program is "highly recommended.";  generates program recommendation scores [engagement score] for the programs in a time period of interest, based on the feature counts in the user profiles [also an engagement score];  As shown in FIG. 8, the audience prediction process 800 initially obtains the individual program recommendation scores, R, for the program from the program recommendation process; As previously indicated, the program recommendation process 700 generates program recommendation scores for the programs in a time period of interest, based on the feature counts in the user profiles 300. As shown in FIG. 7, the program recommendation process 700 initially obtains the electronic program guide (EPG) 110 during step 710 for the time period of interest).
It would have been obvious to one of ordinary skill in the art to combine Zawilinski/Kaiser with Schaffer because the references are analogous art since they are each directed to features for analyzing human responses (e.g., interest, engagement) to multimedia content/stimulus, and because using the engagement score for the purpose of predicting viewership, as taught by Schaffer, would provide the expected benefit of improved content recommendations based on intelligence about viewer preferences as gleaned from metrics tied to an audience, and in view of the motivation in the art to predict a level of interest in an item, such as the size of an audience for a television program (Schaffer at paragraph 7); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 21:  Zawilinski further teaches means for outputting the media for presentation (Fig. 1 and col. 6, lines 57-59:  television commercial shown on a television monitor).

Claim 20 is rejected under 35 U.S.C. 103(a) as unpatentable over Zawilinski (US Patent No. 5,676,138) in view of Kaiser et al. (US Patent No. 10,102,486, hereinafter “Kaiser”) in view of Schaffer et al. (US 2006/0026642, hereinafter “Schaffer”), as applied to claim 19 above, and further in view of Lee et al. (US 2008/0222670, hereinafter “Lee”).

Claim 20: Zawilinski teaches determine, based on the engagement scores, a metric (col. 9, lines 5-20 and Figs. 3-6: Each of the plotted points at each time interval 28 are given time point identifying indicia 72 and graphed having connections between quadrants of a final interaction index [engagement score]...a plotted point falling within a sector and band area is automatically associated with the indicia describing the state and intensity of feeling indicated for each sector and tied in time to successive points by a graphical representation of trajectory. Thus, a researcher can obtain an immediate visual impression of both the momentary impact of a stimulus presented, and, see the emotional tendency and progression of an individual as the stimulus changes over time) but does not teach the metric as including at least one of negative buildup, positive buildup, average engagement score, or maximum engagement score.  
Lee teaches including at least one of negative buildup, positive buildup, average engagement score, or maximum engagement score (paragraphs 31-34 and Figs. 4-5:  e.g., change in a trend is reflected by the number of viewers with a positive derivative of an individual response; As a non-limiting example, FIG. 5 is an exemplary graph showing coherence of physiological responses for the liking of an advertisement as calculated from physiological data of 40 people watching the Gillette Fusion Super Bowl advertisement from 2006. The 5 boxes show areas of high positive and negative coherence during the session of the advertisement. Coherence in this instance is calculated as the number of viewers with a positive or negative derivative at every 0.25 second section of the advertisement. Boxes 501, 503, and 505 show coherence of response when liking is dropping over most people. Positive areas (boxes 502 and 504) show coherence of response when liking is rising over most people. The most coherent response happens in boxes 504 and 505, where box 504 happens at second 35 of the advertisement, directly before the Gillette Fusion logo is introduced, and box 505 happens directly after the logo is introduced. From this analysis, a conclusion can be deduced that there is a very positive build up to the product introduction but then viewers have a negative response to the introduction).
It would have been obvious to one of ordinary skill in the art to combine Zawilinski/Kaiser/Schaffer with Lee because the references are analogous and compatible since they are directed to features for analyzing individuals’ emotional/biological responses to stimulus, and because Lee’s features for analyzing ascending/descending engagement and positive buildup because doing so would advance Zawilinski’s pursuit of analyzing change in emotional response over time as a result of stimulus occurring over a period of time (Zawilinski, at least col. 5, lines 50-55), such as by identifying positive/negative trends in individual responses over a duration of a presentation (Lee at paragraph 31); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Parsons et al (US 2006/0041548):  teaches determining the synchrony value as a function of a variance of a rate of change value of at least one of the biologically based responses over at least a portion of the audience (paragraph 0115, regarding regression model of user responses and variance in stimuli presentation and viewing time.
Hill (US Pat. No. 6,422,999):  teaches measuring consumer reaction to marketing stimulus via collection and analysis of biologically based measurements, such as EMB and EDA, for a sample population (e.g., col. 3, lines 8-44).
Patton (US Pat. No. 6,292,688):  teaches a method/apparatus for analyzing neurological response to emotion-inducing stimuli, including biologically based measurement over a plurality of time slots (e.g., Figs. 3-5) and rates of change and intensity of the responses (e.g., col. 3, line 53 to col. 4, line 67).
Xu et al. (US 2004/0088289):  discloses features for determining a sequence of intensity measures from a group of subjects in response to visual stimuli.
One to One Interactive and Innerscope Research. Release Preliminary Biomeasures Study Results. PR Newswire 28 Feb 2007:  discloses features for testing emotional engagement of an audience to accurately predict content ratings.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
08/04/2022